Citation Nr: 0213966	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-01 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury, including angle recession glaucoma and 
traumatic cataract, with loss of vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from September 1963 
to July 1966, from April 1974 to April 1977, and from June 
1983 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran sustained a right eye injury prior to his 
period of military service that began in June 1983; the 
injury resulted in angle recession glaucoma and a cataract 
with vision loss.

2.  The residuals of the right eye injury did not worsen 
beyond a naturally expected course during military service 
from June 1983 to August 1998.


CONCLUSION OF LAW

The residuals of a right eye injury, including angle 
recession glaucoma and traumatic cataract, with loss of 
vision, are not the result of disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records include a private 
medical report from St. Joseph Riverside Hospital which shows 
that the appellant was hospitalized from December 1979 to 
January 1980.  Upon admission, it was noted that he had been 
recently struck in the right eye when the screw top of a 
quart bottle exploded and hit him in the right eye.  The 
appellant was treated in an emergency room where he was found 
to have a right corneal abrasion and hyphema (hemorrhage in 
the anterior chamber of the eye).  He was then admitted for 
further evaluation and he subsequently underwent a lavage of 
the anterior chamber with a lysis of the clot, with 
fibrinolysis and balanced salt irrigation.  Postoperatively, 
the appellant did well and the cornea and anterior chamber 
were clear, without evidence of recurrent bleeding.  Upon his 
discharge, the appellant was diagnosed with the following: 
(1) hyphema, right eye, and (2) corneal abrasion, right eye.  
Additional private medical records reflect that in an October 
1981 eye examination, the appellant's visual acuity in the 
right eye was 20/60.  The diagnosis was of traumatic optic 
atrophy.  

The appellant's service medical records show that in December 
1982, the appellant underwent a service physical examination.  
At that time, his corrected visual acuity was 20/20.  The 
records further reflect that on April 12, 1984, the appellant 
underwent an eye examination.  At that time, he stated that 
he had suffered an injury to the right eye in 1980 and 
subsequently underwent surgery.  Following the examination, 
the impression was of an iris injury, right eye, with lens 
opacity causing decreased visual acuity and pupil response; 
otherwise ocular health was normal for both eyes.  On April 
17, 1984, the appellant underwent an ophthalmology 
consultation.  At that time, the examiner noted the 
appellant's history of a right eye injury, with corrected 
visual acuity of 20/40, pupil response restriction on the 
right secondary to the iris injury, and cup-to-disc ratio on 
right greater than left.  The impression was right eye 
cataract, secondary to trauma.  Eye examination, dated May 2, 
1985, revealed a cataract with decreased vision.  The 
impressions were of compound hyperopia, myopia, presbyopia, 
and decreased visual acuity secondary to blunt trauma with 
questionable retinal component and cataract.  Eye 
examination, dated July 12, 1985, showed corrected visual 
acuity as 20/50, with vitreous floater and lens opacity on 
the right.  Subsequent eye examinations showed that the 
appellant continued to be evaluated for decreased visual 
acuity with eyeglass prescription changes.  

On July 22, 1997, the appellant underwent an eye examination 
which showed a right eye cataract secondary to trauma, 
increased intra-ocular pressure, and increased cup-to-disc 
ration, with early age-related macular degeneration on the 
right.  The appellant was referred to ophthalmology.  The 
assessments from an August 1997 ophthalmologic examination 
were of history of trauma to the right eye, evidence of angle 
recession glaucoma with gonioscopic findings, and cataract on 
the right, and disc excavation.  It was noted that the 
cataract did not account for visual acuity.  It was also 
noted that intra-ocular pressure was normal and that end-
stage glaucoma with loss of fixation was possible.  There was 
a question of burned-out glaucoma.  An addendum showed 
possible traumatic hyphema with increased intra-ocular 
pressure and that there was a question of anterior ischemic 
optic neuropathy in the right eye.  

The records reflect that on January 13, 1998, the appellant 
underwent an eye examination.  At that time, his chief 
complaint was of decreased vision in the right eye which had 
been progressing over many years, but with some acceleration 
in the past month.  The appellant indicated that in 1981, he 
had suffered an ocular trauma to the right eye and that since 
the accident, his vision in that eye had never been quite the 
same.  The physical examination revealed marked decreased 
vision in the right eye to the level of 5/200.  The 
examination showed an afferent pupillary defect in the right 
eye.  The pressure was 14 in the right eye and gonioscopy 
revealed angle recession superiorly, as well as small 
peripheral anterior synechia in the lower and temporal 
quadrants.  There was 2+ nuclear sclerosis noted in the right 
lens.  Funduscopic examination in the right eye showed a 
cuff-to-disc ratio of approximately 1.8.  The vessels were 
narrowed and there were arteriovenous changes noted.  There 
was a slight amount of macular pigmentary changes in the 
right eye.  Visual field fast patch was performed and the 
right eye showed an inferior attitudinal change.  The 
appellant underwent a magnetic resonance imaging (MRI) scan 
which revealed a normal orbit with no optic nerve pathology.  
Because of concern over progressive visual loss, the 
appellant had been referred to Dr. M.A., a neuro-
ophthalmologist, for consultation and was subsequently 
examined in November 1997.  The report from Dr. A. showed 
that it was her opinion that the appellant most likely had a 
history of chronic open angle glaucoma superimposed on angle 
recession glaucoma.  According to Dr. A., due to the marked 
optic pallor that was noted on examination, the possibility 
of an ischemic optic neuropathy was also raised in the right 
eye.  Hypertensive retinopathy was also diagnosed on the 
funduscopic examination.  The final diagnoses were the 
following:  (1) angle recession glaucoma with chronic open 
angle glaucoma in the right eye, (2) hypertensive retinopathy 
of the right eye, and (3) right eye cataract.  

The appellant's remaining service medical records show that 
he continued to be followed for significant field and visual 
acuity loss in the right eye.  In July 1998, he underwent his 
retirement examination.  At that time, his eyes were 
clinically evaluated as abnormal.  It was noted that his 
right pupil was slightly larger but reactive, and that he had 
a cataract in his right eye.  Visual acuity in the right eye 
was of count fingers.  The diagnosis was loss of vision in 
the right eye (legal blindness) due to glaucoma, cataract, 
and hypertensive retinopathy.   

In December 1999, the appellant underwent a VA eye 
examination.  At that time, he stated that he had suffered 
gradual decline of vision in his right eye following a 1980 
right eye injury where he suffered a laceration which 
required surgical repair.  It was noted that the appellant 
also had a history of legal blindness in the right eye, 
secondary to cataract and glaucoma.  Upon examination, 
present corrected vision was counting fingers at one foot in 
the right eye.  Present spectacle correction in the right eye 
was -1.25 sphere.  The right eye iris demonstrated a slightly 
eccentric pupil, with iris atrophy at the six o'clock 
position.  A subtle relative afferent defect was noted in the 
right eye.  In summary, the examiner stated that the 
appellant had significant loss of vision in the right eye, 
with chronic open angle glaucoma, right eye greater than left 
eye, and a dense traumatic cataract in the right eye.  The 
appellant's pressures were well controlled in both eyes.  
According to the examiner, the appellant's vision was 
markedly decreased in the right eye due to a traumatic 
cataract.  It was the examiner's opinion that that lenticular 
opacity could be directly related to the accident that the 
appellant had experienced when a soft drink top struck him in 
the right eye.  Progressive loss of vision in the right eye 
was likely due both to the cataract and to glaucoma.  The 
examiner stated that it was possible that the trauma that the 
appellant sustained in the right eye had aggravated the 
glaucoma in that eye, more than the left.  However, according 
to the examiner, it was also possible that the glaucoma that 
the appellant suffered in the right eye was unrelated to the 
trauma.  

Of record is diagnostic information from The Foundation of 
the American Academy of Ophthalmology which shows gonioscopic 
images for glaucoma, including traumatic angle recession.  

In February 2001, the RO received outpatient treatment 
records from the 78th Medical Group at Robins Air Force Base 
in Georgia, from August 1998 to December 1999.  The records 
show intermittent evaluation for the appellant's right eye 
difficulties.  

In the appellant's substantive appeal (VA Form 9), dated in 
February 2001, the appellant noted that he had injured his 
right eye between enlistments.  The appellant stated that 
when he re-enlisted in 1983, his visual acuity in the right 
eye was 20/20.  However, he noted that upon his discharge 15 
years later, his right eye visual acuity was 20/60 and he had 
developed a cataract.  Thus, the appellant maintained that 
his pre-existing right eye disorder was aggravated during 
service.  

In September 2001, the appellant underwent a VA eye 
examination.  At that time, the examiner noted that he had 
been requested by the RO to provide an opinion as to the 
etiology of the appellant's right eye cataract and discuss 
whether it was more likely than not related to the December 
1979 injury.  He stated that he was also requested to provide 
an opinion as to whether the appellant's worsening vision in 
the right eye which occurred between December 1982 and July 
1998 showed aggravation of a pre-service right eye problem 
beyond a normal progression and, if so, the degree of 
aggravation beyond the normal progression.  

The examiner summarized some of the findings from the 
appellant's service medical records and previous 
examinations.  He stated that in December 1979, the appellant 
was struck in the right eye by a bottle cap, causing anterior 
segment damage to the right eye, including an anterior 
chamber hyphemia and corneal erosion with the hyphemia 
requiring surgery.  In December 1982, the appellant had a 
service physical which showed a visual acuity of 20/20 in the 
right eye and negative for glaucoma.  However, the examiner 
noted that the records did not show how those tests or what 
tests were performed for glaucoma and the records did not 
list any ocular results other than the visual acuity.  In 
April 1984, the appellant had an optometry examination 
followed by an ophthalmologic consult in which he was found 
to have 20/40 vision of the right eye and asymptomatic cup-
disk ratios which indicated the difference in the optic 
nerve.  The damage to the iris of the right eye was noted, as 
well as a decreased pupillary response.  The diagnosis listed 
a "traumatic cataract."  The examiner stated that that date 
was important because in the appellant's substantive appeal, 
dated in February 2001, the appellant reported that the 
cataract did not develop until 15 years after the trauma, and 
the above evidence indicated that it developed much sooner.  
The examiner reported that subsequent examinations between 
1985 and 1989 showed a slow progressive decrease in the 
appellant's vision, with the diagnoses being listed as 
secondary to blunt trauma, and that the cataract was noted 
throughout those examinations.  In January 1998, the 
appellant was diagnosed with angle recession glaucoma with a 
primary open angle component possible.  Separation 
examination from the military showed visual acuities of count 
fingers in the right eye.  

Upon objective examination, the visual acuity in the 
appellant's right eye at distance count fingers was at one 
foot, both corrected and uncorrected.  The appellant's near 
acuity was less than 20/400, both corrected and uncorrected.  
Pupillary examination showed a positive afferent pupillary 
defect in the right eye.  Slit lamp examination revealed a 
grade 3+ nuclear sclerosis of the right eye, in addition to a 
focal opacity of the crystalline lens of the right eye.  
There was a grade I mutton-fat keratic precipitate visible on 
the inferior endothelium of the right eye.  Iris atrophy was 
visible between five o'clock and eight o'clock surrounding 
the pupillary margin of the iris of the right eye.  
Gonioscopy for the right eye revealed an angle recession 
between six o'clock and nine o'clock.  Peripheral anterior 
synechiae were scattered 360 degrees throughout the anterior 
chamber angle, especially at six o'clock.  Dilated funduscopy 
showed cup-disk ration of 0.7 in the right eye with at least 
three diopters of depth to the optic nerve cup.  The 
diagnoses were the following: (1) angle recession glaucoma, 
right eye, (2) dense cataract, right eye, (3) iris atrophy, 
right eye, and (4) a possible traumatic optic atrophy to the 
right eye which would complicate and exacerbate the angle 
recession finding.  

In regard to the questions posed by the RO, the examiner 
stated that it was most likely that the appellant's loss of 
vision in the right eye was due to normal progression as a 
result of the injury suffered in December 1979.  According to 
the examiner, the traumatic injury would certainly account 
for the angle recession glaucoma of the right eye.  In 
addition, the cataract in the right eye was most likely due 
to the blunt trauma that was suffered in December 1979.  The 
examiner opined that given the early age at which the 
cataract was first noted, and because medical records showed 
that it was noted by at least 1984, at which point the 
appellant would have been only 40 or 41 years old and because 
it was unilateral at that time, it would be very unlikely to 
have a normal senile cataract at that young of an age without 
some type of medical predisposition for it.  

In January 2002, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Cleveland, from July to 
December 2001.  In addition, in March 2002, the RO received 
outpatient treatment records from the 78th Medical Group at 
Robins Air Force Base in Georgia, dated in February 2002.  
The records show intermittent treatment for the appellant's 
eye disorders.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b) (2001).  Only such conditions as are recorded in 
entrance examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2001).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).

To summarize, the appellant contends that his pre-existing 
residuals of a right eye injury were aggravated during his 
last period of active service, from June 1983 to August 1998.  
The appellant maintains that at the time of his re-enlistment 
in June 1983, his visual acuity in his right eye was 20/20.  
However, the appellant reports that upon his separation from 
the military, his right eye visual acuity was 20/60 and he 
had developed a cataract.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  In other words, the veteran is 
competent to described worsening symptoms.  However, when the 
determinative issues involves a question of medicine, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his pre-existing 
residuals of a right eye injury underwent a worsening beyond 
normal progress during his last period of active service, 
from June 1983 to August 1998, is not competent evidence.  

In the instant case, private medical records from St. Joseph 
Riverside Hospital show that the appellant was hospitalized 
in December 1979 after he was struck in the right eye by a 
bottle cap and was noted to have a right corneal abrasion and 
hyphema.  The records reflect that while the appellant was 
hospitalized, he underwent surgery and a lavage of the 
anterior chamber with a lysis of the clot was performed.  
Therefore, in light of the above evidence showing that the 
appellant suffered a right eye injury prior to his re-
enlistment in June 1983, the Board finds that he is not 
entitled to the presumption of soundness, and that service 
connection may only be granted upon a showing of aggravation.  
See Paulson, 7 Vet. App. at 468.  In short, the evidence 
clearly shows a pre-existing disability.

In this respect, the appellant's service medical records show 
that throughout his period of active service from June 1983 
to August 1998, he underwent numerous eye examinations and 
was continually evaluated for decreasing visual acuity in his 
right eye.  On April 17, 1984, he underwent an ophthalmology 
consultation and at that time, the impression was of right 
eye cataract, secondary to trauma.  The Board notes that this 
date is important because according to the examiner from the 
appellant's September 2001 VA eye examination, the appellant 
had contended that the cataract did not develop until 15 
years after the trauma, and that the above evidence indicated 
that it developed much sooner.  The appellant's service 
medical records further show that in a January 1998 eye 
examination, following a November 1997 neuro-ophthalmologic 
examination, the diagnoses were the following: (1) angle 
recession glaucoma with chronic open angle glaucoma in the 
right eye, (2) hypertensive retinopathy of the right eye, and 
(3) cataract, right eye.  In the appellant's July 1998 
retirement examination, the appellant's eyes were clinically 
evaluated as abnormal.  The diagnosis was loss of vision in 
the right eye (legal blindness) due to glaucoma, cataract, 
and hypertensive retinopathy.  

The Board observes that in the appellant's December 1999 VA 
eye examination, it was the examiner's opinion that the 
appellant's vision was markedly decreased in the right eye 
due to a traumatic cataract, and that that lenticular opacity 
could be directly related to the accident that the appellant 
experienced when a soft drink top struck him in the right 
eye.  In addition, according to the examiner, progressive 
loss of vision in the right eye was likely due both to the 
cataract and to glaucoma.  The examiner further stated that 
it was possible that the trauma that the appellant sustained 
in the right eye had aggravated the glaucoma in that eye, but 
that it was also possible that the glaucoma that the 
appellant suffered in the right eye was unrelated to the 
trauma.  Such evidence indicates that the veteran's right eye 
disability underwent a worsening during service.  

The Board also notes that in the appellant's September 2001 
VA eye examination, the examiner concluded that it was most 
likely that the appellant's loss of vision in the right eye 
was due to normal progression as a result of the injury 
suffered in December 1979.  In support of his conclusion, the 
examiner noted that the appellant's traumatic injury 
accounted for the angle recession glaucoma of the right eye, 
and that the cataract in the right eye was most likely due to 
the blunt trauma that was suffered in December 1979.  The 
examiner further opined that given the early age at which the 
cataract was first noted, and medical records showed that it 
was noted by at least 1984, at which point the appellant 
would have been only 40 or 41 years old and was unilateral at 
that time, it would be very unlikely to have a normal senile 
cataract at that young of an age without some type of medical 
predisposition for it.

In light of the foregoing, the Board concludes that the 
totality of the medical evidence of record does not show that 
the appellant's pre-existing residuals of a right eye injury 
were aggravated by military service, specifically his period 
of military service from June 1983 to August 1998.  In other 
words, the worsening that occurred was due to the natural 
progress expected following the pre-service trauma.  This was 
the opinion of the VA examiner and there is no evidence of 
record that contradicts the opinion.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes the appellant's service medical records, outpatient 
treatment records from the 78th Medical Group at Robins Air 
Force Base in Georgia, from August 1998 to December 1999, and 
from February 2002, and outpatient treatment records from the 
Cleveland VAMC, from July to December 2001.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  In a November 
2001 letter from the RO to the appellant, the appellant was 
notified of the information necessary to substantiate his 
claim under the VCAA.  He was again informed of the enactment 
of the VCAA and its content in a March 2002 Supplemental 
Statement of the Case.  Thus, the Board concludes that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, and 
what evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant underwent VA eye 
examinations in January 1998 and December 1999.  In sum, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations. 



								(Continued on next 
page)

ORDER

Entitlement to service connection for the residuals of a 
right eye injury, including angle recession glaucoma and 
traumatic cataract, with loss of vision, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

